Citation Nr: 1724368	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  11-10 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an upper respiratory disorder.

2.  Entitlement to service connection for residuals of a bilateral knee injury.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for depression.

5.  Entitlement to service connection for pes planus.

6.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1956 to March 1958.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009, August 2011, and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016) and 38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The issues on appeal are remanded to obtain potentially relevant records from the U. S. Social Security Administration (SSA).  In a May 2015 statement, the Veteran reported that he had been unemployed for a very long time and was in receipt of Social Security benefits.  No request to obtain a copy of the Veteran's SSA records has been made, and such records are potentially relevant to the appeals because they may contain evidence tending to show the onset, nature, and etiology of the claimed disabilities.  VA's duty to assist the particularly applies to relevant evidence known to be in the possession of the Federal Government, such as Social Security records; therefore, because the records from SSA may contain pertinent evidence, VA is obligated to obtain them.  See 38 C.F.R. § 3.159 (c)(2) (2016); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).

Accordingly, the issues of service connection for an upper respiratory disorder, a bilateral knee injury, a low back disability, depression, pes planus, and a left shoulder disability are REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request all Social Security disability benefits records from the SSA related to the Veteran's claim, including all medical records and copies of any decisions or adjudications, and associate them with the record.  Any negative responses should be properly documented in the record, to include preparing a memorandum of unavailability and following the procedures outlined in 
38 C.F.R. § 3.159(e).

2.  Thereafter, readjudicate the remanded issues.  If any benefits sought on appeal remain denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all 

appeals that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).





_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




